Title: The General Assembly Session of October 1784 (Editorial Note)
From: General Assembly
To: 


Editorial Note
Wartime emergencies faded as peace returned and the pace of political life in Virginia slipped back into its earlier tempo. The May 1784 session was the last spring meeting held by the legislature, the members having determined that henceforth a single session would be adequate. JM had no quarrel with the slower pace—it was the power rather than the working habits of the older crowd that bothered him. The election of Patrick Henry as governor removed the chief obstacle to JM’s legislative endeavors, but certain lieutenants were eager to serve the same interests patronizing Henry, so that in a real sense JM’s chief contribution in the House of Delegates was not as an initiator of needed legislation but a brake on ill-advised measures.
Much routine business was carried on by JM in his role as chairman of the Committee for Courts of Justice. In this role he tried to solve the old riddle of revamping an outmoded court structure bogged down by crowded dockets, long trips to Richmond, and the entrenchment of courthouse cliques. Hoping for reform, JM introduced the Courts of Assize bill written by Edmund Pendleton early in the Revolution. Pendleton’s plan provided for a circuit court system that would eliminate some of the delays of the prevailing county courts and also ease the burden of appeals. JM maneuvered the bill through the session despite “much secret repugnance” from a surly though nearly silent opposition. Ultimately the victory turned into an empty triumph, for the legislature kept postponing the day when the act went into force until it was ultimately repealed. But at the time it appeared that JM was strong enough to prevail in the House of Delegates against an opposition jealous of any lessening of the power lodged in local courthouses. The reason for JM’s concern over the creaking court system probably related to the touchy British debt problem. The debts which Virginians owed British merchants when the war broke out had been left in limbo, and although the sum was great the issue was more emotional than economic. The law prevented a British creditor from going into the state courts to recover his money, and this point had not been overlooked at the treaty negotiations in Paris. By 1784 the treaty was operative only so far as the recognition of American independence by Great Britain, but the irritation of occupied frontier posts and unpaid debts kept relations between the former colonies and Great Britain embroiled. JM worked futilely with Joseph Jones to redeem the state’s honor but avoided a clear break with the anti-payment faction that would have been public acknowledgment of the hopelessness of a forthright solution. The installment payment plan which JM supported was a compromise which more than anything else would have demonstrated the willingness of indebted Virginians to meet their obligations. Moreover, the western counties were placed under great hardship by an appeal system which left litigants only one recourse—a long, expensive trip to Richmond.
Other concerns at the October 1784 session centered on internal improvements and taxes. Most public men favored canals and market roads or turnpikes as a means of maintaining life lines to the west. JM was anxious to sponsor legislation authorizing canal companies for the Potomac, James, and Elizabeth rivers for he was convinced that privately financed schemes of this sort would be self-supporting while fostering the markets farmers needed for their products. Washington’s enthusiasm for the Potomac canal was a confirmation of JM’s approach, and when his friend came forward with a model bill from Annapolis JM withdrew his own work to promote the general good expeditiously. His enthusiasm for the Dismal Swamp canal proved premature but was in the same intellectual channel as the plan he would support a generation later when the Erie waterway was proposed.
The other business was knottier—for Virginians believed the war had been fought in part over taxes, and they were not eager to pay them in altered circumstances. As the General Assembly had learned, a tax gatherer is never popular, yet certain expenses had to be met to keep the national and local machinery of government in operation. Interest on the national debt kept piling up, and JM was impatient with fellow legislators who sought excuses for postponed payments and displayed a niggardliness toward the state quota of Confederation costs. The 5 percent national impost, which would have solved part of the problem, was a favorite scheme of JM’s which was generally unpopular in the legislature. Without some independent source of the revenue, there was no way the national government could ever meet its obligations, and at each session of the legislature as the matter was debated and then postponed it was clear to a logician of JM’s caliber that a day of reckoning was due.
Finally, the submerged issue of support for the old established church was about to surface. The southside counties where Henry was strongest had petitioned for a tax-supported agency whereby Christians might be instructed in holy ways. With Henry’s shadow in the foreground, a General Assessment bill for teachers of Christianity came close to passage and was only at the last moment postponed by a stratagem. JM joined with other lawmakers who, fearing an outright battle over the bill, sent it out as a public declaration of intent, with an invitation to the citizenry to comment upon its provisions for the future guidance of the legislature. The ploy worked, but when the October 1784 session adjourned, the conservative forces had much the upper hand. Indeed, their strength was greater than they knew, and as JM looked toward the autumn of 1785 and the next meeting he was obligated to bestir himself. The enthusiasm of 1776 was a distant memory and there was a danger that Virginians might slip back into their old ways, under a new flag but with the same old pseudo-aristocratic fabric that was—as JM viewed it—essentially counter-revolutionary in intent.
Appendix A of this volume carries a full listing of legislation which JM introduced or carried to the Senate but apparently did not draft.
